DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and embodiments species A-I encompassing claims 1-12 and 16-33 in the reply filed on 03/09/2022 (see remarks, page 15 of 15) is acknowledged. The traversal of species restriction is essentially based on the ground(s) that “the Embodiments (A) to (I) have same classification and field of search, and would not cause a serious burden on the examiner if restriction is not provided”. This is not found persuasive because as previously presented in Requirement for Restriction/Election mailed on 01/10/2022. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (f) The inventions have acquired a separate status in the art due to their recognized divergent Subject matter (for example, the distinct species features differences are not necessarily intrinsically linked); (g) The inventions require a different field of search in view of the features differences between species (for example, searching different electronic resources, or employing different search queries); (k) The prior art applicable to one invention may not likely be applicable to another invention (for example, the different claims associated to the distinct species are not the same); (i) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph. 
Furthermore, without specific explanation or challenges of the distinctions presented between species A-I in page 4 of Requirement for Restriction/Election mailed on 01/10/2022, Applicant seems to elect a grouping of identified species A-I on the basis that they may not distinct. If so, should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species. Currently, for compact prosecution purpose, species (i.e. embodiments of Figs.1, 2A-2B, 3 and 4A-4I) encompassing at least independent claim 1 is being considered and other species are deemed as obvious variants.    
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claim Objections
3.	Claim 1 is objected to because of the following informalities: in line 8 of claim 1 there is unnecessary repeated word of “at at”. At the best of examiner understanding this may be a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-7, 12, 16-18, 20, 22, 24, 26 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otake et al. (US 2008/0203471 A1 hereinafter referred to as “Otake”).
With respect to claim 1, Otake discloses, in Figs.1 and 2A-2J, a nitride semiconductor apparatus comprising: a substrate (1); a first nitride semiconductor layer (2 and 6) disposed above the substrate (1), and constituting an electron transit layer/(channel electron mobility); a second nitride semiconductor layer (7) formed on the first nitride semiconductor layer (2, 6), and constituting an electron supply layer/(electron inversion layer) (see Par.[0052]-[0062] wherein InAlGaN layer 2, GaN layers 6-7 over substrate 1 is disclosed; see Par.[0069] wherein electrons are induced in the vicinity of the surface of the region 14 to form the inversion layer channel or conductance by controlling an inversion layer (i.e., a two-dimensional electron gas for the n-channel or a two-dimensional hole gas for the p-channel)); a nitride semiconductor gate layer (8) disposed on the second nitride semiconductor layer (7) having a ridge portion/(mesa portion) at least an area thereof, and containing an acceptor-type impurity (see Par.[0056]-[0059] wherein n-type GaN layer 8 is disclosed; see Par.[0071], [0074] wherein the n-type dopant is contained, Si may be used and  p-type dopant is contained, Mg, C, or the like may be used); a gate electrode (10) disposed on the ridge portion (8); a source electrode (11) and a drain electrode (12) disposed opposite to each other, with the ridge portion (8) interposed therebetween, on the second nitride semiconductor layer (7) (see Par.[0080] wherein gate electrode 10, source 11, drain 12 are disclosed); and a strip-shaped insulator (4) disposed between the substrate (1) and a surface layer portion (6) of the first nitride semiconductor layer (2, 6), and extending along a length direction of the ridge portion when viewed in plan, wherein the insulator (4) is disposed below the gate electrode (10), and the insulator (4) has a width greater than twice a width of a bottom surface of the gate electrode (see plan view Fig.1, Par.[0072], [0074], [0090] wherein middle insulating layer 4 has a width greater than that of two gate widths of gates 10). 
With respect to claim 2, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein when one of side edges of the insulator (4) is assumed to be a first side edge and another side edge of the insulator (4) is assumed to be a second side edge, the bottom surface of the gate electrode (10) is disposed right above an intermediate region between the first side edge and a widthwise center of the insulator or right above an intermediate region between the second side edge and the widthwise center, and the bottom surface of the gate electrode does not exist right above any of the first side edge, the widthwise center, and the second side edge in the insulator (see Par.[0080] wherein gate electrode 10, source 11, drain 12 are disclosed; see plan view Fig.1, Par.[0072], [0074], [0090] wherein middle insulating layer 4 has a width greater than that of two gate widths of gates 10).
With respect to claim 3, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein when viewed in plan, the first side edge and the widthwise center exist inside both opposite side edges of the ridge portion, or the second side edge and the widthwise center exist inside both the opposite side edges of the ridge portion (see Par.[0080] wherein gate electrode 10, source 11, drain 12 are disclosed; see plan view Fig.1, Par.[0072], [0074], [0090] wherein middle insulating layer 4 has a width greater than that of two gate widths of gates 10).
With respect to claim 4, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein when viewed in plan, only one of the first side edge, the widthwise center and the second side edge of the insulator exists inside both opposite side edges of the ridge portion (see Par.[0080] wherein gate electrode 10, source 11, drain 12 are disclosed; see plan view Fig.1, Par.[0072], [0074], [0090] wherein middle insulating layer 4 has a width greater than that of two gate widths of gates 10).
With respect to claim 5, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein when one of side edges of the insulator is assumed to be a first side edge and another side edge of the insulator is assumed to be a second side edge, the ridge portion has a bottom surface disposed right above an intermediate region between the first side edge and a widthwise center of the insulator or right above an intermediate region between the second side edge and the widthwise center, and the bottom surface of the ridge portion does not exist right above any of the first side edge, the widthwise center, and the second side edge in the insulator (see Par.[0080] wherein gate electrode 10, source 11, drain 12 are disclosed; see plan view Fig.1, Par.[0072], [0074], [0090] wherein middle insulating layer 4 has a width greater than that of two gate widths of gates 10).
With respect to claim 6, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein when viewed in plan, the nitride semiconductor gate layer is disposed to surround a main portion of the source electrode, and when viewed in plan, a distance between a side edge of the insulator, the side edge being on a side of the drain electrode, and a widthwise center of the ridge portion is greater than a distance between a side edge of the insulator, the side edge being on a side of the source electrode, and the widthwise center of the ridge portion (see Par.[0080] wherein gate electrode 10, source 11, drain 12 are disclosed; see plan view Fig.1, Par.[0072], [0074], [0090] wherein middle insulating layer 4 has a width greater than that of two gate widths of gates 10).
With respect to claim 7, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the nitride semiconductor gate layer has an extension region extending outward beyond a region where the source electrode and the drain electrode oppose each other, and in the extension region, a region where the nitride semiconductor gate layer and the gate electrode are out of contact has a greater area than a region where the nitride semiconductor gate layer and the gate electrode are in contact with each other.
With respect to claim 12, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the insulator (4) is formed from one of SiO.sub.2, SiN, SiON, AI.sub.20.sub.3, AIN, and AION (see Par.[0055]).
With respect to claim 16, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, further comprises a buffer layer (2) disposed between the substrate (1) and the first nitride semiconductor (6) (see Par.[0054] wherein Group III nitride semiconductor compound expressed by InxAlyGa1-x-yN (0≤x≤1, 0≤y≤1, 0≤x+y≤1) function as a buffer layer laminated (i.e. plurality of buffer compound films alternatively formed) on the substrate 1).
With respect to claim 17, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the buffer layer (2) includes a first buffer layer and a second buffer layer, the first buffer layer is in contact with a surface of the substrate, and the second buffer layer is stacked on a surface of the first buffer layer (see Par.[0054] wherein Group III nitride semiconductor compound expressed by InxAlyGa1-x-yN (0≤x≤1, 0≤y≤1, 0≤x+y≤1) function as a buffer layer laminated (i.e. plurality of buffer compound films alternatively formed) on the substrate 1).
With respect to claim 18, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the first buffer layer (2) is an AIN film (see Par.[0054] wherein Group III nitride semiconductor compound expressed by InxAlyGa1-x-yN (0≤x≤1, 0≤y≤1, 0≤x+y≤1) function as a buffer layer laminated (i.e. plurality of buffer compound films alternatively formed) on the substrate 1; that is, buffer layer 2 InxAlyGa1-xN with x=0 and y=1).
With respect to claim 20, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the second buffer layer is a composite film of AIGaN (see Par.[0054] wherein Group III nitride semiconductor compound expressed by InxAlyGa1-x-yN (0≤x≤1, 0≤y≤1, 0≤x+y≤1) function as a buffer layer laminated (i.e. plurality of buffer compound films alternatively formed) on the substrate 1; here, x=0 and y=1).
With respect to claim 22, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the first nitride semiconductor layer is a GaN layer (6) (see Par.[0091] wherein GaN layer 6 is disclosed).
With respect to claim 24, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the second nitride semiconductor layer (7) is a Alx1Ga1-x1N layer (0< x1 <1) (see Par.[0014] wherein Group III nitride semiconductor compound expressed by InxAlyGa1-x-yN (0≤x≤1, 0≤y≤1, 0≤x+y≤1)).
With respect to claim 26, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, further comprises a passivation film (26) that covers exposed surfaces of each of the second nitride semiconductor layer (7), the nitride semiconductor gate layer, and the gate electrode (see Par.[0105], [0107] wherein insulating film 26 is disclosed).
With respect to claim 32, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein when one of side edges of the insulator is assumed to be a first side edge, another side edge of the insulator is assumed to be a second side edge, and a center between the first side edge and the second side edge is a widthwise center, the bottom surface of the gate electrode does not exist right above any of the first side edge, the widthwise center, and the second side edge in the insulator, and the bottom surface of the gate electrode is disposed in an intermediate region between the first side edge and the widthwise center of the insulator (see Par.[0080] wherein gate electrode 10, source 11, drain 12 are disclosed; see plan view Fig.1, Par.[0072], [0074], [0090] wherein middle insulating layer 4 has a width greater than that of two gate widths of gates 10).
With respect to claim 33, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the source electrode is beyond the gate electrode (10), and an edge of the source electrode (11) faces an edge of the drain electrode (12).
6.	Claims 1-12, 16, 22, 24-25 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 2006/0124962 A1 hereinafter referred to as “Ueda”).
With respect to claim 1, Ueda discloses, in Figs.5-6 and 7A-7H, a nitride semiconductor apparatus comprising: a substrate (10); a first nitride semiconductor layer (11-12) disposed above the substrate (10), and constituting an electron transit layer/(electron channeling layer); a second nitride semiconductor layer (13/63) formed on the first nitride semiconductor layer (11-12), and constituting an electron supply layer; a nitride semiconductor gate layer (15) disposed on the second nitride semiconductor layer (13/63) having a ridge portion/(ridge shape) at least an area thereof, and containing an acceptor-type impurity (see Par.[0046]-[0047] wherein nitride semiconductor layers 11-15 over substrate 10 is disclosed; see Par.[0061], [0078] wherein two-dimensional electron gas generated on the hetero junction interface between the AlGaN film 13 and the GaN film 12 and an electron barrier from the source electrode and the drain electrode toward a channel is not formed on the interface between the AlGaN film 13 and the second semiconductor layer 15; see Par.[0061]-[0062] wherein second semiconductor layer 15 is preferably doped with an impurity of Si); a gate electrode (19) disposed on the ridge portion (13/63); a source electrode (17) and a drain electrode (18) disposed opposite to each other, with the ridge portion (13/63) interposed therebetween, on the second nitride semiconductor layer (13/63) (see Par.[0047]-[0048] wherein source 17, drain 18 and gate 19 are disclosed); and a strip-shaped insulator (65) disposed between the substrate (10) and a surface layer portion (12) of the first nitride semiconductor layer (11-12), and extending along a length direction of the ridge portion (13/63) when viewed in plan, wherein the insulator (65) is disposed below the gate electrode (19), and the insulator (65) has a width greater than twice a width of a bottom surface of the gate electrode (19) (see Fig.5 wherein the disposition of gate 19 and middle insulator strip 65 are shown; see Par.[0059], [0075], [0092] wherein the width of the opening where the gate electrode 19 is formed can be smaller than the width of the mask 25 which is as small as approximately between 100-200 nm (i.e. for example, even in the case where the mask 25 has a width of approximately 200 nm, the width of the opening obtained after the oxidizing process can be made as small as approximately 100 nm); see Par.[0085]-[0087] wherein crystal growth mask 65 of SiO2 with a thickness of 100 nm and with a width of 10µm (i.e. 10000nm)).
With respect to claim 2, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein when one of side edges of the insulator is assumed to be a first side edge and another side edge of the insulator is assumed to be a second side edge, the bottom surface of the gate electrode is disposed right above an intermediate region between the first side edge and a widthwise center of the insulator or right above an intermediate region between the second side edge and the widthwise center, and the bottom surface of the gate electrode does not exist right above any of the first side edge, the widthwise center, and the second side edge in the insulator (see Fig.5 wherein the disposition of gate 19 and middle insulator strip 65 are shown; see Par.[0059], [0075], [0092] wherein the width of the opening where the gate electrode 19 is formed can be smaller than the width of the mask 25 which is as small as approximately between 100-200 nm (i.e. for example, even in the case where the mask 25 has a width of approximately 200 nm, the width of the opening obtained after the oxidizing process can be made as small as approximately 100 nm); see Par.[0085]-[0087] wherein crystal growth mask 65 of SiO2 with a thickness of 100 nm and with a width of 10µm (i.e. 10000nm)).
With respect to claim 3, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein when viewed in plan, the first side edge and the widthwise center exist inside both opposite side edges of the ridge portion, or the second side edge and the widthwise center exist inside both the opposite side edges of the ridge portion (see Fig.5 wherein the disposition of gate 19 and middle insulator strip 65 are shown; see Par.[0059], [0075], [0092] wherein the width of the opening where the gate electrode 19 is formed can be smaller than the width of the mask 25 which is as small as approximately between 100-200 nm (i.e. for example, even in the case where the mask 25 has a width of approximately 200 nm, the width of the opening obtained after the oxidizing process can be made as small as approximately 100 nm); see Par.[0085]-[0087] wherein crystal growth mask 65 of SiO2 with a thickness of 100 nm and with a width of 10µm (i.e. 10000nm)).
With respect to claim 4, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein when viewed in plan, only one of the first side edge, the widthwise center and the second side edge of the insulator exists inside both opposite side edges of the ridge portion (see Fig.5 wherein the disposition of gate 19 and middle insulator strip 65 are shown; see Par.[0059], [0075], [0092] wherein the width of the opening where the gate electrode 19 is formed can be smaller than the width of the mask 25 which is as small as approximately between 100-200 nm (i.e. for example, even in the case where the mask 25 has a width of approximately 200 nm, the width of the opening obtained after the oxidizing process can be made as small as approximately 100 nm); see Par.[0085]-[0087] wherein crystal growth mask 65 of SiO2 with a thickness of 100 nm and with a width of 10µm (i.e. 10000nm)).
With respect to claim 5, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein when one of side edges of the insulator is assumed to be a first side edge and another side edge of the insulator is assumed to be a second side edge, the ridge portion has a bottom surface disposed right above an intermediate region between the first side edge and a widthwise center of the insulator or right above an intermediate region between the second side edge and the widthwise center, and the bottom surface of the ridge portion does not exist right above any of the first side edge, the widthwise center, and the second side edge in the insulator (see Fig.5 wherein the disposition of gate 19 and middle insulator strip 65 are shown; see Par.[0059], [0075], [0092] wherein the width of the opening where the gate electrode 19 is formed can be smaller than the width of the mask 25 which is as small as approximately between 100-200 nm (i.e. for example, even in the case where the mask 25 has a width of approximately 200 nm, the width of the opening obtained after the oxidizing process can be made as small as approximately 100 nm); see Par.[0085]-[0087] wherein crystal growth mask 65 of SiO2 with a thickness of 100 nm and with a width of 10µm (i.e. 10000nm)).
With respect to claim 6, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein when viewed in plan, the nitride semiconductor gate layer is disposed to surround a main portion of the source electrode, and when viewed in plan, a distance between a side edge of the insulator, the side edge being on a side of the drain electrode, and a widthwise center of the ridge portion is greater than a distance between a side edge of the insulator, the side edge being on a side of the source electrode, and the widthwise center of the ridge portion (see Fig.5 wherein the disposition of gate 19 and middle insulator strip 65 are shown; see Par.[0059], [0075], [0092] wherein the width of the opening where the gate electrode 19 is formed can be smaller than the width of the mask 25 which is as small as approximately between 100-200 nm (i.e. for example, even in the case where the mask 25 has a width of approximately 200 nm, the width of the opening obtained after the oxidizing process can be made as small as approximately 100 nm); see Par.[0085]-[0087] wherein crystal growth mask 65 of SiO2 with a thickness of 100 nm and with a width of 10µm (i.e. 10000nm)).
With respect to claim 7, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein the nitride semiconductor gate layer has an extension region extending outward beyond a region where the source electrode and the drain electrode oppose each other, and in the extension region, a region where the nitride semiconductor gate layer and the gate electrode are out of contact has a greater area than a region where the nitride semiconductor gate layer and the gate electrode are in contact with each other (see Fig.5 wherein the disposition of gate 19 and middle insulator strip 65 are shown; see Par.[0059], [0075], [0092] wherein the width of the opening where the gate electrode 19 is formed can be smaller than the width of the mask 25 which is as small as approximately between 100-200 nm (i.e. for example, even in the case where the mask 25 has a width of approximately 200 nm, the width of the opening obtained after the oxidizing process can be made as small as approximately 100 nm); see Par.[0085]-[0087] wherein crystal growth mask 65 of SiO2 with a thickness of 100 nm and with a width of 10µm (i.e. 10000nm)).
With respect to claim 8, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein the gate electrode is in Schottky contact with a surface of the nitride semiconductor gate layer (13/63) (see Par.[0052], [0069] wherein surface portion of the first semiconductor layer 14 may be undoped so as to reduce a leakage current of a Schottky electrode formed in contact with the AlGaN film 13).
With respect to claim 9, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein when the nitride semiconductor gate layer (11-12) is assumed to be a first nitride semiconductor gate layer, a second nitride semiconductor gate layer (63) having a greater band gap than the first nitride semiconductor gate layer is formed on the first nitride semiconductor gate layer (11-12) (see Par.[0003] and [0096] wherein AlN film 63 has a very large band gap of 6.2 eV; for example, gallium nitride (GaN) such as GaN film 12 is 3.4 eV and that of aluminum nitride (AlN) such as Al film 63 is 6.2 eV), the gate electrode (19) is formed on the second nitride semiconductor gate layer (63), and the gate electrode (19) is in contact with a surface of the second nitride semiconductor gate layer (63) (see Par.[0047]-[0048] wherein source 17, drain 18 and gate 19 are disclosed; see Par.[0086]-[0087] wherein AlN film 63 is disclosed).
With respect to claim 12, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein the insulator is formed from one of SiO.sub.2, SiN, SiON, AI.sub.20.sub.3, AIN, and AION (see Par.[0085]-[0087] wherein crystal growth mask 65 of SiO2 with a thickness of 100 nm and with a width of 10µm (i.e. 10000nm)).
With respect to claim 16, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, further comprises a buffer layer (11) disposed between the substrate (10) and the first nitride semiconductor (12) (see Par.[0046] wherein buffer layer 11 of AlN disposed between the substrate 10).
With respect to claim 22, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein the first nitride semiconductor layer (12) is a GaN layer (see Par.[0046]-[0047], [0051] wherein GaN film 12 with thickness of 3 µm is disclosed).
With respect to claim 24, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein the second nitride semiconductor layer (13) is a Alx1Ga1-x1N layer (0<x1 <1) (see Par.[0051] wherein AlGaN film 13 with a thickness of 25 nm is disclosed).
With respect to claim 25, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein the second nitride semiconductor layer (13) has a thickness of 5 nm to 25 nm (see Par.[0051] wherein AlGaN film 13 with a thickness of 25 nm is disclosed).
With respect to claim 32, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein when one of side edges of the insulator is assumed to be a first side edge, another side edge of the insulator is assumed to be a second side edge, and a center between the first side edge and the second side edge is a widthwise center, the bottom surface of the gate electrode does not exist right above any of the first side edge, the widthwise center, and the second side edge in the insulator, and the bottom surface of the gate electrode is disposed in an intermediate region between the first side edge and the widthwise center of the insulator (see Fig.5 wherein the disposition of gate 19 and middle insulator strip 65 are shown; see Par.[0059], [0075], [0092] wherein the width of the opening where the gate electrode 19 is formed can be smaller than the width of the mask 25 which is as small as approximately between 100-200 nm (i.e. for example, even in the case where the mask 25 has a width of approximately 200 nm, the width of the opening obtained after the oxidizing process can be made as small as approximately 100 nm); see Par.[0085]-[0087] wherein crystal growth mask 65 of SiO2 with a thickness of 100 nm and with a width of 10µm (i.e. 10000nm)).
With respect to claim 33, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein the source electrode is beyond the gate electrode, and an edge of the source electrode faces an edge of the drain electrode.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 10-11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda.
With respect to claim 10, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein the width of the insulator is 10 µm or smaller. However, Ueda does not explicitly teach insulator of less than 3 µm.
Even though Ueda does not disclose insulator width range of less than 3 µm, the said range is predictable by simple engineering optimization motivated by a design choice such as optimization of induced dislocation in channel layer for desired electron mobility therein. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 11, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein the width of the insulator is 10 µm or smaller. However, Ueda does not explicitly teach insulator of less than 3 µm.
Even though Ueda does not disclose insulator width range of less than 3 µm, the said range is predictable by simple engineering optimization motivated by a design choice such as optimization of induced dislocation in channel layer for desired electron mobility therein. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 23, Ueda discloses, in Figs.5-6 and 7A-7H, the nitride semiconductor apparatus, wherein the first nitride semiconductor layer has a thickness of 3µm (see Par.[0046]-[0047], [0051] wherein GaN film 12 with thickness of 3 µm is disclosed).
Even though Ueda does not disclose insulator width range of 0.5-2 µm, the said range is predictable by simple engineering optimization motivated by a design choice such as optimal device size. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
9.	Claims 19, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Otake.
With respect to claim 19, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the first buffer layer has a thickness (see Par.[0090] wherein certain film thickness of the GaN film 2).
Even though Otake does not disclose buffer films thickness range of 100 nm to 2 µm, the said range is predictable by simple engineering optimization motivated by a design choice such as optimal random distribution of charged features. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 21, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the first buffer layer has a thickness (see Par.[0090] wherein certain film thickness of the GaN film 2).
Even though Otake does not disclose buffer films thickness range of 100 nm to 2 µm, the said range is predictable by simple engineering optimization motivated by a design choice such as optimal random distribution of charged features. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 23, Otake discloses, in Figs.1 and 2A-2J, the nitride semiconductor apparatus, wherein the first nitride semiconductor layer has a thickness (see Par.[0075]).
Even though Otake does not disclose first nitride semiconductor films thickness range of 0.5 to 2 µm, the said range is predictable by simple engineering optimization motivated by a design choice such as optimal random distribution of charged features. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
10	Claims 1, 8-9, 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2018/0061975 A1) in view of Ueda.
With respect to claim 1, Tanaka discloses, in Figs.27, 28A-28G and 30-35, a nitride semiconductor apparatus comprising: a substrate (2); a first nitride semiconductor layer (4) disposed above the substrate (2), and constituting an electron transit layer; a second nitride semiconductor layer (5) formed on the first nitride semiconductor layer (4), and constituting an electron supply layer (see Par.[0277]-[0280] wherein first nitride semiconductor electron transit layer 4, second nitride semiconductor electron supply layer 5 over substrate 2 are disclosed); a nitride semiconductor gate layer (6) disposed on the second nitride semiconductor layer (5) having a ridge portion at least an area thereof, and containing an acceptor-type impurity (see Par.[0282] wherein nitride semiconductor gate layer 6 is preferably doped with acceptor type impurity is Mg); a gate electrode (8) disposed on the ridge portion (6); a source electrode (13) and a drain electrode (14) disposed opposite to each other, with the ridge portion interposed therebetween, on the second nitride semiconductor layer (5) (see Par.[0285] and [0288] wherein gate 8, source 13 and drain 14). However, Tanaka does not explicitly teach a strip-shaped insulator disposed between the substrate and a surface layer portion of the first nitride semiconductor layer, and extending along a length direction of the ridge portion when viewed in plan, wherein the insulator is disposed below the gate electrode, and the insulator has a width greater than twice a width of a bottom surface of the gate electrode.
Ueda discloses, in Figs.5-6 and 7A-7H, a nitride semiconductor apparatus comprising: a substrate (10); a first nitride semiconductor layer (11-12) disposed above the substrate (10), and constituting an electron transit layer/(electron channeling layer); a second nitride semiconductor layer (13/63) formed on the first nitride semiconductor layer (11-12), and constituting an electron supply layer; a nitride semiconductor gate layer (15) disposed on the second nitride semiconductor layer (13/63) having a ridge portion/(ridge shape) at least an area thereof, and containing an acceptor-type impurity (see Par.[0046]-[0047] wherein nitride semiconductor layers 11-15 over substrate 10 is disclosed; see Par.[0061], [0078] wherein two-dimensional electron gas generated on the hetero junction interface between the AlGaN film 13 and the GaN film 12 and an electron barrier from the source electrode and the drain electrode toward a channel is not formed on the interface between the AlGaN film 13 and the second semiconductor layer 15; see Par.[0061]-[0062] wherein second semiconductor layer 15 is preferably doped with an impurity of Si); a gate electrode (19) disposed on the ridge portion (13/63); a source electrode (17) and a drain electrode (18) disposed opposite to each other, with the ridge portion (13/63) interposed therebetween, on the second nitride semiconductor layer (13/63) (see Par.[0047]-[0048] wherein source 17, drain 18 and gate 19 are disclosed); and a strip-shaped insulator (65) disposed between the substrate (10) and a surface layer portion (12) of the first nitride semiconductor layer (11-12), and extending along a length direction of the ridge portion (13/63) when viewed in plan, wherein the insulator (65) is disposed below the gate electrode (19), and the insulator (65) has a width greater than twice a width of a bottom surface of the gate electrode (19) (see Fig.5 wherein the disposition of gate 19 and middle insulator strip 65 are shown; see Par.[0059], [0075], [0092] wherein the width of the opening where the gate electrode 19 is formed can be smaller than the width of the mask 25 which is as small as approximately between 100-200 nm (i.e. for example, even in the case where the mask 25 has a width of approximately 200 nm, the width of the opening obtained after the oxidizing process can be made as small as approximately 100 nm); see Par.[0085]-[0087] wherein crystal growth mask 65 of SiO2 with a thickness of 100 nm and with a width of 10µm (i.e. 10000nm)).
Tanaka and Ueda are analogous art because they are all directed to a nitride semiconductor device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Tanaka to include Ueda because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first nitride semiconductor composition in Tanaka by including strip of dielectric between upper surface of first nitride semiconductor and substrate as taught by Ueda in order to utilize the insulation strip as below gate mask so as to create a depletion region below gate for reduction of gate leakage thus, the carrier mobility within a channel of the transistor can be increased, so that the electric field transistor can attain high performance with lower series resistance and larger mutual conductance.
With respect to claim 8, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the gate electrode is in Schottky contact with a surface of the nitride semiconductor gate layer (see Par.[0305], [0311] wherein the gate electrode 8, constituted of TiN, is in Schottky junction with the nitride semiconductor gate layer 6).
With respect to claim 9, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein when the nitride semiconductor gate layer is assumed to be a first nitride semiconductor gate layer, a second nitride semiconductor gate layer (5) having a greater band gap than the first nitride semiconductor gate layer (4) is formed on the first nitride semiconductor gate layer, the gate electrode is formed on the second nitride semiconductor gate layer, and the gate electrode is in contact with a surface of the second nitride semiconductor gate layer (see Fig.30, Par.[0310]-[0313]).
With respect to claim 16, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, further comprises a buffer layer (3) disposed between the substrate and the first nitride semiconductor (see Par.[0173]).
With respect to claim 17, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the buffer layer (3) includes a first buffer layer (3A) and a second buffer layer (3B), the first buffer layer (3A) is in contact with a surface of the substrate (2), and the second buffer layer (3B) is stacked on a surface of the first buffer layer (3A) (see Par.[0173]).
With respect to claim 18, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the first buffer layer is an AIN film (see Par.[0277] wherein the buffer layer 3 is constituted from a first buffer layer 3A,of an AlN film and second buffer layer 3B of an AlGaN film laminated with first buffer layer 3A has a film thickness of approximately 100 nm to 300 nm and second buffer layer 3B has a film thickness of approximately 100 nm to 5 µm).
With respect to claim 19, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the first buffer layer (3A) has a thickness of 100 nm to 500 nm (see Par.[0277] wherein the buffer layer 3 is constituted from a first buffer layer 3A,of an AlN film and second buffer layer 3B of an AlGaN film laminated with first buffer layer 3A has a film thickness of approximately 100 nm to 300 nm and second buffer layer 3B has a film thickness of approximately 100 nm to 5 µm).
With respect to claim 20, Tanaka discloses, in Figs.27, 28A-28G and 30-35, he nitride semiconductor apparatus, wherein the second buffer layer is a composite film of AIGaN (see Par.[0277] wherein the buffer layer 3 is constituted from a first buffer layer 3A,of an AlN film and second buffer layer 3B of an AlGaN film laminated with first buffer layer 3A has a film thickness of approximately 100 nm to 300 nm and second buffer layer 3B has a film thickness of approximately 100 nm to 5 µm).
With respect to claim 21, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the second buffer layer has a thickness of 500 nm to 2 µm (see Par.[0277] wherein the buffer layer 3 is constituted from a first buffer layer 3A,of an AlN film and second buffer layer 3B of an AlGaN film laminated with first buffer layer 3A has a film thickness of approximately 100 nm to 300 nm and second buffer layer 3B has a film thickness of approximately 100 nm to 5 µm).
With respect to claim 22, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the first nitride semiconductor layer (4) is a GaN layer (see Par.[0278]).
With respect to claim 24, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the second nitride semiconductor layer (5) is a Alx1Gai-x1N layer (0<x1 <1) (see Par.[0279] wherein the second nitride semiconductor layer 5 is constituted of an Al.sub.x1Ga.sub.1−x1N layer (0<x1<1) and has a thickness of approximately 10 nm to 30 nm).
With respect to claim 25, Tanaka discloses, in Figs.27, 28A-28G and 30-35, he nitride semiconductor apparatus, wherein the second nitride semiconductor layer has a thickness of 5 nm to 25 nm (see Par.[0279] wherein the second nitride semiconductor layer 5 is constituted of an Al.sub.x1Ga.sub.1−x1N layer (0<x1<1) and has a thickness of approximately 10 nm to 30 nm).
With respect to claim 26, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, further comprises a passivation film (9) that covers exposed surfaces of each of the second nitride semiconductor layer, the nitride semiconductor gate layer, and the gate electrode (see Par.[0286] wherein passivation film 9 is constituted of an SiN film and has a thickness of approximately 50 nm to 200 nm).
With respect to claim 27, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the passivation film is a single film of one of SiN, SiO2, and SiON or a composite film of at least two of SiN, SiO2, and SiON (see Par.[0286] wherein passivation film 9 is constituted of an SiN film and has a thickness of approximately 50 nm to 200 nm).
With respect to claim 28, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the passivation film has a thickness of 50 nm to 200 nm (see Par.[0286] wherein passivation film 9 is constituted of an SiN film and has a thickness of approximately 50 nm to 200 nm).
With respect to claim 29, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, further comprises a barrier metal film (10) above the passivation film (see Par.[0287] wherein barrier metal film 10 is constituted of a TiN film and has a thickness of approximately 10 nm to 50 nm).
With respect to claim 30, Tanaka discloses, in Figs.27, 28A-28G and 30-35, he nitride semiconductor apparatus, wherein the barrier metal film is a TiN layer (see Par.[0287] wherein barrier metal film 10 is constituted of a TiN film and has a thickness of approximately 10 nm to 50 nm).
With respect to claim 31, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the barrier metal film has a thickness of 10 nm to 50 nm (see Par.[0287] wherein barrier metal film 10 is constituted of a TiN film and has a thickness of approximately 10 nm to 50 nm).
With respect to claim 33, Tanaka discloses, in Figs.27, 28A-28G and 30-35, the nitride semiconductor apparatus, wherein the source electrode is beyond the gate electrode, and an edge of the source electrode faces an edge of the drain electrode.
Citation of Pertinent Prior Art 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior art of record on PTO-892 teach, suggest or renders obvious, either alone or in combination, all the claimed limitations of claims 1-12.
Examiner’s Telephone/Fax Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818